Title: To Thomas Jefferson from William Carmichael, 17 August 1786
From: Carmichael, William
To: Jefferson, Thomas



Sir
St. Ildefonso 17th. Augt. 1786

I had the honor to transmit on the 15th. July to your Excellency a copy of a note to me from his Excy. The Ct. of Florida Blanca dated the 13th. Dto. inclosing Extracts of a Letter from the Spanish Consul General in Morrocco and of one from the Principal Minister of his M.M. relative to Mr. Barclay’s negociation. On the 11th. Inst. I received a note from the Ct. of F.B. with a copy of the Treaty in Spanish which I forwarded to Mr. Jay viâ France, by the Last Post. The Ct. of F.B. having requested me to return the Copy he sent me for my perusal, I had not time to make out a second for my own use, and as I perceived by a Letter which I lately sent you from Mr. Barclay and which that Gentleman left open for my perusal, that all but one Article of his propositions had been accepted, I do not so much regret my want of time to transcribe a copy for you. I think it however proper to submit to your perusal the Translation of a Letter from his Marroccan Majesty to the Consul General of Spain, which proves the Essential Services that the Interference of his C.M. hath rendered the U.S. on this occasion. It is as follows.
“Gracias á Dios uno solo, no hay fuezza ni pedor sino en Dios. (L.S.) Al Consul Espanol. Par al que signe el verdadero Camino. Despues nos ha llegado esta tu Carta, y sobre lo que nos escribes a cerca de los Americanos, Elles se han presentado, y trayeon del Rey Carlos una carta y en atencion a ella lo hemos concedido quanto han pretendido firmando los Tratados de par que nos pidieron y hemos aceptado, y a qui te embiamos una copia de Ellos para que la mandos al Rey de España, y tu quando estes prento para venir à  neustra presencia, notificando, para embiarte los Caballos que han de acompanar y Salud. A onze dias de la Luna de Ramadan ano de 1200 (que correspondeci a 8 de Julio 1786).”
Yesterday morning I received the inclosed Letter from Mr. Barclay, which your Excellency will receive by a Courier dispatched from hence to the Ct. d’Aranda and the Chevalier Del Campo. This Messenger carries the ratification of the Convention relative to the Mosquito Shore signed the 14th. of July by the Latter and the Marquis of Carmarthen. I have in my possession an extract of this Convention, but as I presume Mr. Adams must have already furnished you with a copy of it, I forbear transmitting it. It has given great satisfaction here. The King manifested in a particular manner to the British Minister the pleasure the conclusion of this Affair gave him. It seems to be the System of G.B. to court Spain, and their Minister here is well qualified to execute their plans. On the 14th. of June a Treaty was signed between Spain and Algiers. It is not however yet ratified owing to the bad State of health of the Ct. of F.B. I have sent to Mr. Jay a copy of this Treaty. I have such a firm reliance on the repeated promises of the Ct. de F.B. from the experience of this Minister’s punctuality and regard to his word in all the Transactions that I have had with him during my mission here, that I think I can safely assert that we may depend on the best offices of this court whenever it may be judged proper to renew our overtures to Algiers. [I beg you to have the goodness to charge one of your Servants with the Delivery of the inclosed Letters. If you chuse to be acquainted with two Amiable Ladies, you may avail yourself of this opportunity. They are from Mr. Celesia The Genoese Minister at this Court. We live together at this Residence and he will with pleasure write to these Ladies in favor of a Republican.] His republic is doing what its limited finances will permit it to protect its Commerce. I am told That the King of Sardinia is doing the Same. The Portuguese and Neapolitan Envoys have gone to Algiers. Their Success is problematical. If I was informed of the Obstacles attending our Treaty with Portugal, I flatter myself that I might be of some Utility. It is not improbable that the Portuguese Ambassador at this court will be nominated Minister of State. I tell you before hand that he is Antigallican. I beleive he is of a party opposed to the Chevalier Pinto. [He has offered repeatedly to me, In case the Treaty should take place, to procure an intimation from the Queen that my Nomination would be agreable to her Majesty.] I am assured by what ought to be good  authority that the Affairs of the Court of Naples are in a good train. This appears to want Confirmation. I write freely and fully to you and I hope you will have the same confidence with respect to your Excellency’s Most Obedt. & Humble Sert.,

Wm. Carmichael

P.S. Mr. Lamb is at Alicant, he has sent the vessel he purchased to America.

